Citation Nr: 0305527	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-24 107	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1951 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded in 
February 2001 for additional development and for evaluation 
under the Veterans Claims Assistance Act (VCAA).  That 
development having been completed, the case is now ready for 
appellate review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the 
RO.

2.	The veteran's disability is manifested by thrombotic 
hemorrhoids with evidence of frequent recurrences.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for 
hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114 Diagnostic Code 7336 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The November 1998 rating decision, the September 1999 
Statement of the Case (SOC),  and the July 2002 Supplemental 
Statement of the Case (SSOC), advised the veteran of the laws 
and regulations pertaining to his increased rating claim.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that and increased rating 
for hemorrhoids was being denied  because he did not meet the 
criteria for the next higher rating.  The SSOC informed the 
veteran of the provisions of the VCAA.  The SOC and SSOC made 
it clear to the veteran that in order to prevail on his 
increased rating claim, he needed to present medical evidence 
that his condition met the criteria for the next higher 
rating.  The RO obtained the veteran's service medical 
records and VA outpatient treatment records.  The veteran was 
provided a VA examination in April 2002.  The veteran has not 
identified any other available records.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist under the VCAA.

II.  Entitlement to a compensable evaluation for hemorrhoids

The veteran's service medical records show a long history of 
hemorrhoids.  The veteran was granted service connection for 
hemorrhoids in a July 1987 rating decision and assigned a 
noncompensable rating.  The veteran filed a claim in April 
1998 seeking a higher evaluation for his service-connected 
hemorrhoids

VA treatment records reveal that the veteran underwent 
proctoscopy and banding surgery for his hemorrhoids in 
February 1998.  The treatment notes also reveal a history of 
prior surgeries in 1970 and 1989. The VA treatment notes from 
1997 and 1998 indicate that the veteran's hemorrhoids were 
thrombotic and painful with prolapse and that there was 
fairly extensive bleeding.  Later VA treatment notes from 
1999 to 2002 do not indicate further treatment for 
hemorrhoids although they do cite the veteran's history of 
hemorrhoids.

The veteran underwent a VA examination in April 2002.  The 
examiner noted that the service medical records showed a 
history of thrombosed hemorrhoids. The examiner noted the 
veteran's history of multiple surgeries for hemorrhoids and 
for prolapse of tissue.  The veteran reports occasional 
bleeding and difficulty with bowel movements to the examiner.  
The examination revealed a small external tag and that after 
digital examination it was not visible.  Internal and 
external sphincter tone was normal.  There were no cords 
palpable in the anal canal, and no evidence of any fissures 
or hemorrhoids upon examination with an anoscope.  The 
examiner provided a diagnosis of external hemorrhoids with a 
history of prolapse mucosa.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Diagnostic code 7336 applies when rating hemorrhoids.  A 
noncompensable rating is assigned for mild or moderate 
hemorrhoids.  38 C.F.R. § 4.114, DC 7336 (2002).  A 10 
percent rating is warranted where the hemorrhoids are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrence.  Id.  A 20 percent rating is 
warranted where there is persistent bleeding and with 
secondary anemia, or with fissures.  Id.

Applying the above, the Board finds that a 10 percent rating, 
and no higher, is warranted for the veteran's service 
connected hemorrhoids.  He has a history of thrombotic 
hemorrhoids, he has repeated prolapse, and has had at least 
three surgeries including the most recent in February 1998.  
There appears to be frequent recurrence and surgery has not 
been able to completely alleviate the hemorrhoids.  The VA 
examination in April 2002 suggests a milder form of 
hemorrhoids with no significant findings at that time, but 
given the veteran's history of multiple surgeries, and the 
repeated diagnosis of prolapse and thrombotic hemorrhoids, 
the Board finds that overall, the disability more closely 
approximates the criteria for a 10 percent rating.  Id.  This 
resolves all reasonable doubt in favor of the veteran.  The 
criteria for a higher rating, of 20 percent, is not 
warranted, because there is no evidence of persistent 
bleeding, with secondary anemia or fissures.  In fact, the 
April  2002 VA examination specifically found that there were 
no fissures.  Therefore, a 20 percent rating is not warranted 
under Diagnostic Code 7336.  Id.


ORDER

Entitlement to a 10 percent disability rating for hemorrhoids 
is granted



	                        
____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

